CARLOS LUGO OLIVIERI and ANTONIO MARRERO, Defendants Below, Appellants,
v.
AVETA, INC., MMM HOLDINGS, INC., and PREFERRED MEDICARE CHOICE, INC., Plaintiffs Below, Appellees.
No. 433, 2008.
Supreme Court of Delaware.
Submitted: September 10, 2008.
Decided: September 16, 2008.
Before STEELE, Chief Justice, JACOBS and RIDGELY, Justices.

ORDER
HENRY duPONT RIDGELY, Justice.
This 16th day of September 2008, it appears to the Court that:
(1) Defendants-appellants, Carlos Lugo Olivieri and Antonio Marrero ("Defendants"), have petitioned this Court, pursuant to Supreme Court Rule 42 ("Rule 42"), to accept an appeal from the Superior Court's memorandum opinion and order dated July 28, 2008, which denied Defendants' motion to dismiss.[1] By order dated September 10, 2008, the Superior Court denied Defendants' application for certification of the interlocutory appeal.
(2) Applications for interlocutory review are addressed to the sound discretion of this Court and are granted only in exceptional circumstances.[2] The Court has examined the Superior Court's July 28 memorandum opinion according to the criteria set forth in Rule 42. The Court concludes that exceptional circumstances as would merit interlocutory review of the opinion do not exist in this case.
NOW, THEREFORE, IT IS HEREBY ORDERED that the interlocutory appeal is REFUSED.
NOTES
[1]  Aveta, Inc. v. Olivieri, 2008 WL 4147565 (Del. Super.). Defendants' motion to dismiss alleged lack of personal jurisdiction and forum non conveniens.
[2]  Del. Supr. Ct. R. 42(b).